Exhibit 10.44



CAPITATED FINANCIAL ALIGNMENT DEMONSTRATION AMENDMENT TO
MOLINA HEALTHCARE OF CALIFORNIA
GROUP/IPA PROVIDER SERVICES AGREEMENT


This Capitated Financial Alignment Demonstration Amendment to the Group/IPA
Provider Services Agreement (the “Amendment”) is made and entered into by and
between Molina Healthcare of California (“Health Plan”) and Pacific Healthcare
IPA Associates, Inc. (“Provider”).


A.
Whereas, Health Plan and Provider have previously entered into Group/IPA
Provider Services Agreement, as may have been amended from time to time
(“Agreement”); and



B.
Whereas, Health Plan desires to amend the Agreement in regards to Provider’s
compensation for the Capitated Financial Alignment Demonstration product.



NOW, THEREFORE, in consideration of the promises, covenants and warranties
stated herein, both parties agree as follows:


1.
Attachment B, Definitions, is amended to add the following definition:



Capitated Financial Alignment Demonstration (CFAD) Product, or Medicare and
Medicaid Program, means the managed care program established by the Centers for
Medicare and Medicaid Services (CMS) through the capitated financial alignment
demonstration in which the state, CMS and Health Plan will enter into a
three-way contract that will allow the health plan to provide care to
beneficiaries eligible for both Medicaid and Medicare.


2.
Attachment K-2 - CFAD Matrix of Financial Responsibility is hereby added to the
Agreement and attached hereto.



3.
Attachment D-1 - Compensation Schedule for CFAD Members, is hereby added to the
Agreement and attached hereto.



4.
All references in the Agreement which treat the CFAD product as a Medicare
product are null and void. The CFAD product is its own separate and distinct
product.



5.
Any reference to additional payments for incentive programs or the preventive
care compensation programs shall not be applicable to the CFAD product. If the
CFAD product will be eligible for additional compensation, a separate amendment
will be issued at a future date.



6.
Attachment H, Medicare Program Provisions, shall also apply to the Capitated
Financial Alignment Demonstration Product for all Medicare services provided
under the Capitated Financial Alignment Demonstration Product.



7.
Use of Defined Terms. Unless otherwise defined in this Amendment, capitalized
terms utilized in this Amendment will have the same meaning(s) ascribed to such
terms in the Agreement.



8.
No Other Modifications. Except as provided herein, the terms and conditions of
the Agreement shall remain the same, in full force and effect.



9.
Counterparts. This Amendment may be executed in one or more counterparts, each
of which shall be deemed an original, but all of which taken together shall
constitute one and the same instrument.









--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have executed this Amendment by their
officers thereunto duly authorized.


Pacific Healthcare IPA Associates, Inc.    Molina Healthcare of California    
By:
/s/ F. Bernadett
By:
 /s/ Michelle Espinoza
 
 
 
Michelle Espinoza
Its:
President
Its:
Vice President, Provider Network Management
Date:
6/13/2014
Date:
7/3/14



Effective date (to be entered by Health Plan): 7/1/14






--------------------------------------------------------------------------------




ATTACHMENT K-2
CFAD MATRIX OF FINANCIAL RESPONSIBILITY
LIST OF BENEFITS/SERVICES
---------------------------------------------------------
¹ These services are provided by or coordinated through the Provider. The Health
Plan is not financially responsible for these services.
² These services are provided by or coordinated through the Health Plan. The
Provider is not financially responsible for these services.
³ Should the Provider choose to provide or coordinate these Covered Services,
the Provider or any other rendering provider will be reimbursed by the Health
Plan on a Fee-For-Service basis. Claims for these services should be billed
directly to the Health Plan.






Pacific Healthcare IPA Associates, Inc.1






MOLINA2






OTHER COVERED SERVICES3
Abortion
     Facility Component
     Office/Outpatient Setting Component
     Professional Component
 
 


X
X
X
Acupuncture
Not a Covered Service
Allergy Testing (including serum)
X
 
 
Alpha-fetoprotein Test
 
 
X
Ambulance, Air or Ground (Emergency Services)
     In Area
     Out-of-Area






X
X
 
Amniocentesis
     Facility Component
     Professional Component


X
X




 
Anesthetics, Administration of
     Inpatient
     Outpatient


X
X
 
 
Blood and Blood Products
 
X
 
Blood Donations
 
X
 
Blood Donations, Autologous (when Medically Necessary)
 
X
 
Cancer Drugs (including infusion) and Administration of the Drug in the
following settings:
     Inpatient Facility Component
Inpatient Professional Component
    Cancer Drugs administered in Physician’s Office
Outpatient Facility Component
Outpatient Professional Component
     Oral taken By Patient






X
X
X
X




X








X
 
Caregiver Relief: Assist with Member bathing, feeding, dressing and other needs
 
X
 
Chemical Dependency (Acute Inpatient Overdose Treatment)
     Inpatient Facility
     Inpatient Professional Component
 




X
X
 
Chemical Dependency - Detoxification & Rehabilitation (Outpatient Treatment)
     Outpatient Professional Component
     Outpatient Facility Component
 




X
X
 
Chiropractic Care
X
 
 







--------------------------------------------------------------------------------




LIST OF BENEFITS/SERVICES
---------------------------------------------------------
¹ These services are provided by or coordinated through the Provider. The Health
Plan is not financially responsible for these services.
² These services are provided by or coordinated through the Health Plan. The
Provider is not financially responsible for these services.
³ Should the Provider choose to provide or coordinate these Covered Services,
the Provider or any other rendering provider will be reimbursed by the Health
Plan on a Fee-For-Service basis. Claims for these services should be billed
directly to the Health Plan.






Pacific Healthcare IPA Associates, Inc.1






MOLINA2






OTHER COVERED SERVICES3
Clinical Trials
     Inpatient Professional Component
     Inpatient Facility Component
     Outpatient Professional Component
     Outpatient Facility Component
 


X
X
X
X
 
Custodial Care (In a Skilled Nursing Facility)
X
Dental Services (Routine)
 
X
 
Dental Services (including treatment of TMJ, when Medically Necessary related to
accidental injury or trauma to sound natural teeth and for dental work necessary
to construct non-dental structures)
     Professional Component
     Anesthesia (only when medically indicated)
     Facility Component








X
X
X
 
Diabetic Supplies (includes glucose monitors, test strips, lancets, screening
tests)
 
X
 
Dialysis (inclusive of injectables)
     Inpatient Facility Component
     Outpatient Facility Component
     Professional Component
     Out-of-Area Routine




X
X
X
X
 
Disease Management
 
X
 
Drugs/Medications
     Inpatient
Outpatient
     Prescriptions (Oral Medications)
     Injectable Medications
     Administered by Home Health Provider
Depo Provera, Lupron, Growth Hormones (administered by Physician’s Office)
Administered in the Physician’s Office - (excluding Depo Provera, Lupron, Growth
Hormones)
Infusion Therapy (i.e. TPN. For cancer related drugs or infusion, refer to
Cancer Drugs and Administration of Cancer Drugs section in Matrix)
Self Administered
Self Administered Insulin
Vaccinations
X


X


X
X
X
X






X




X
X
X
 
Durable Medical Equipment (DME)
     Inpatient
     Outpatient Dispensing
X
X
 







--------------------------------------------------------------------------------




LIST OF BENEFITS/SERVICES
---------------------------------------------------------
¹ These services are provided by or coordinated through the Provider. The Health
Plan is not financially responsible for these services.
² These services are provided by or coordinated through the Health Plan. The
Provider is not financially responsible for these services.
³ Should the Provider choose to provide or coordinate these Covered Services,
the Provider or any other rendering provider will be reimbursed by the Health
Plan on a Fee-For-Service basis. Claims for these services should be billed
directly to the Health Plan.






Pacific Healthcare IPA Associates, Inc.1






MOLINA2






OTHER COVERED SERVICES3
Emergency Room Visits, In-Area
     Facility Component
     Professional Component (Anesthesiology, ER Physicians, Pathology,
Radiology)
     Professional Component Other than above
X


X
X


 
Emergency Room Visits, Out-of-Area
     Facility Component
     Professional Component (Anesthesiology, ER Physicians, Pathology,
Radiology)
     Professional Component Other than above


X
X


X
Emergency Medical Response - In home emergency response unit allowing Member to
communicate with a central monitoring station in an Emergency.
 
X
 
Endoscopic Studies
     Professional
     Outpatient Facility Component


X
X
 
 
Family Planning Services
     Inpatient Facility Component
     Inpatient Professional Component
     Outpatient Facility
     Outpatient Professional Component
 
X




X
X
X
Fetal Monitoring
     Inpatient Facility Component
     Outpatient Facility and Professional Component
 
X
X
Genetic Testing (when Medically Necessary
     Outpatient Facility Component
     Outpatient Professional Component


X
X
 
 
Health Education
X
 
 
Hearing Aid
Hearing Aid Replacement Batteries
 
X
X
 
Hearing Screening
     Routine Hearing Exam
     Diagnostic Hearing Exams
X
X
 
Home Health Care (Including home hospice, MSW, OT, PT, RT, SN, injections, IV
infusion, supplies and injected substances, etc.)
 
X
 
Hospice Care
     Inpatient Facility
     Professional Component






X
X
 
Hospitalization In-Area
     Facility Component
     Professional Component
X
X
 







--------------------------------------------------------------------------------




LIST OF BENEFITS/SERVICES
---------------------------------------------------------
¹ These services are provided by or coordinated through the Provider. The Health
Plan is not financially responsible for these services.
² These services are provided by or coordinated through the Health Plan. The
Provider is not financially responsible for these services.
³ Should the Provider choose to provide or coordinate these Covered Services,
the Provider or any other rendering provider will be reimbursed by the Health
Plan on a Fee-For-Service basis. Claims for these services should be billed
directly to the Health Plan.






Pacific Healthcare IPA Associates, Inc.1






MOLINA2






OTHER COVERED SERVICES3
Hospitalization Out-of-Area
     Facility Component
     Professional Component
     Professional Component (where Member is stable for transfer and
group/provider refuses to transfer Member)
X


X
X
 
Implantable Lenses (following cataract surgery)
 
X
 
Incontinence Supplies
 
 
X
Infertility Services
Not a Covered Service
Investigational/Experimental Procedures (when a Medicare Covered Benefit)
     Inpatient Professional
     Outpatient Professional
     Inpatient Facility
     Outpatient Facility
 




X
X
X
X
 
Immunizations (Flu Vaccine, Hep B, Pneumonia Vaccine)
     Professional Component
X
 
 
Laboratory Tests (except when related to ER Pathology)
     Inpatient Facility Component
     Outpatient Facility and Professional Component (including Pathology)
X
X
 
Medical/Surgical Supplies (including ostomy supplies)
     Inpatient
     Outpatient & Office
X
X




Mental Health
     Inpatient Professional Component
     Inpatient Facility Component
     Outpatient Professional Component
     Outpatient Facility Component
 


X
X
X
X
 
Nutrition/Diet Counseling
X
 
 
Nutritional Supplements/Enteral Feeding Therapy (when Medically Necessary)
 
X
 
Nurse Advice Line - Twenty-Four (24) hour unlimited telephone access to live
registered nurse to answer medical questions.
 
X
 
Obstetrical Care
     Inpatient Facility Component
     Outpatient Diagnostic Services (including but not limited to fetal
monitoring, ultrasound and observation)
     Total OB Care (Professional Component)




X


X
X
 
Office Visit Supplies (i.e. Splints, Bandages, Casting, etc.)
X
 
 
Organ Transplant (when a Covered Benefit*)
     Inpatient Facility Component
     Inpatient Professional Component
*Investigational/Experimental Transplants are not covered.






X
X
 





--------------------------------------------------------------------------------




LIST OF BENEFITS/SERVICES
---------------------------------------------------------
¹ These services are provided by or coordinated through the Provider. The Health
Plan is not financially responsible for these services.
² These services are provided by or coordinated through the Health Plan. The
Provider is not financially responsible for these services.
³ Should the Provider choose to provide or coordinate these Covered Services,
the Provider or any other rendering provider will be reimbursed by the Health
Plan on a Fee-For-Service basis. Claims for these services should be billed
directly to the Health Plan.






Pacific Healthcare IPA Associates, Inc.1






MOLINA2






OTHER COVERED SERVICES3
Organ Transplant Work Up
     Facility Component
     Professional Component
X
X
 
Ostomy Supplies
     Inpatient
     Outpatient
X
X
 
Outpatient Diagnostic Services, including but not limited to:
     Angiograms, Colonoscopy, Echocardiograms, EDG, EEG, EKG, EMG/NCV, Sleep
Studies, Treadmill, Drug
X
 
 
Outpatient Surgery
     Facility Component
     Professional Component
X
X
 
Pathology Services (except when related to ER visit)
     Inpatient Facility Component
     Outpatient Facility Component
     Professional Component




X
X
X
 
Physical Therapy , Occupational Therapy, Respiratory Therapy, Speech Therapy,
Rehabilitation
     Inpatient
     Outpatient
X
X
 
Personal Patient Navigator
 
X
 
Preventive Care - Colorectal Services, TB Screening, Bone Density, Mammograms,
Prostate Screening
     In Office
     Outpatient Professional
     Outpatient Facility




X
X
X
 
 
Primary and Specialty Care Physician Services*
     Inpatient
     Outpatient
     SNF
     Office
     Patient’s Home
*See Emergency Room for exceptions


X
X


X
X
X
 
Podiatry Services (includes two (2) routine visits per calendar year)
Medically Necessary podiatry/foot care


X
X
 
 
Pre-Admission Diagnostic Testing
     Professional Component
     Facility Component


X
X
 
 
Prosthetics/Orthotics
     Inpatient and Surgically Implanted
     Outpatient Dispensing






X
X
 





--------------------------------------------------------------------------------




LIST OF BENEFITS/SERVICES
---------------------------------------------------------
¹ These services are provided by or coordinated through the Provider. The Health
Plan is not financially responsible for these services.
² These services are provided by or coordinated through the Health Plan. The
Provider is not financially responsible for these services.
³ Should the Provider choose to provide or coordinate these Covered Services,
the Provider or any other rendering provider will be reimbursed by the Health
Plan on a Fee-For-Service basis. Claims for these services should be billed
directly to the Health Plan.






Pacific Healthcare IPA Associates, Inc.1






MOLINA2






OTHER COVERED SERVICES3
Radiation Therapy
     Inpatient Facility Component
     Outpatient Facility Component
     Professional Component




X
X
X
 
Radiology Services
     Inpatient Facility Component
     Outpatient Facility Component
     Professional Component




X
X
X
 
Reconstructive Surgery (Non-Cosmetic)
     Facility Component
     Professional Component
X
X
 
Routine Physical Examinations
X
 
 
Skilled Nursing Facility
     Facility Component
     Professional Component






X
X
 
Sterilization
 
 
X
Transportation - Ambulatory, Van, Wheelchair, Gurney
 
X
 
Urgent Care Services
X
 
 
Vision Care
     Eye exams for the diagnosis and treatment for diseases and conditions of
the eye.
     One routine eye exam per calendar year.
     Eyeglass frames and lenses or contact lenses every two (2) years.
     Following cataract surgery, one pair of eye glasses or contact lenses.
X






X
X


X
 





Long Term Services and Support (LTSS):


Health Plan shall be responsible for providing and/or coordinating Covered
Services that are included as a part of the following programs: Long Term Care
(LTC), Multipurpose Senior Services Program (MSSP), In-Home Support Services
(IHSS) services, and Community-Based Adult Services (CBAS). Claims for these
services should be billed directly to the Health Plan.








--------------------------------------------------------------------------------












ATTACHMENT D-1
COMPENSATION SCHEDULE FOR CFAD MEMBERS


Capitation Payments for Capitated Financial Alignment Demonstration Members.
Provider shall be compensated for all CFAD Members assigned to Provider based
upon a per Member per month capitation rate. For Capitated Financial Alignment
Demonstration Members, Health Plan shall pay Provider at a rate equivalent to
Thirty Eight percent (38%) of the Medicare Part A and B premium it receives from
CMS. Health Plan may amend the Agreement, in accordance with the applicable
Amendment section of the Agreement to modify these Capitation Payments in order
to account for any revenue reduction in the applicable government sponsored
program(s) and benefits, if any.


Non-Capitated Services Submission of Claims/Claims Payment. For Clean Claims for
Covered Services rendered to Members which are provided or arranged by Provider,
but are (i) Health Plan financial responsibility or listed as Other Covered
Services under the applicable Matrix of Financial Responsibility, and/or (ii)
are not covered by Capitation Payments (collectively the “Non-Capitated
Services”), Provider shall obtain the prior authorization of Health Plan in
accordance with Health Plan’s Provider Manual unless the situation is one
involving the delivery of Emergency Services. Health Plan shall reimburse
Provider for such Non-Capitated Services on a fee-for service basis in
accordance with the applicable Claims Payment provisions of this Agreement, at
the lesser of: (i) Provider’s billed charges, or (ii) pursuant to the
methodology described below.


(1)
Non-Capitated Services Payment Rate for Capitated Financial Alignment
Demonstration Members. Provider will receive an amount equivalent to the
Medicare Fee-For-Service Program allowable payment rates (adjusted for place of
service or geography) set forth by CMS in effect on the date(s) of service, and
any portion, if any, that the Medicaid agency or Medicaid managed care plan
would have been responsible for paying if the Member was enrolled in the
Medicare Fee-For-Service Program. The Medicare Fee-For-Service Program allowable
payment rate deducts any cost sharing amounts, including but not limited to
co-payments, deductibles, co-insurance, or amounts paid or to be paid by other
liable third parties that would have been deducted if the Member were enrolled
in the Medicare Fee-For-Service Program.



In the event a Covered Service is covered by Medicaid or is primary to Medicaid,
but not Medicare, Health Plan agrees to compensate Provider for such Covered
Services rendered to Members, that are submitted on a Clean Claim and determined
by Health Plan to be payable, on a fee-for-service basis, at the lesser of; (i)
Provider’s billed charges, or (ii) at an amount equivalent to the Medicaid
Fee-For-Service Program allowable payment rates set forth by the State of
California in effect on the date(s) of service, less any applicable Member
co-payments, deductibles, co-insurance, or amounts paid or to be paid by other
liable third parties, if any.


Provider acknowledges that CMS and the State of California have not released
final joint-capitation rate to be paid to Health Plan for this product/program.
If, after the final capitation rate is released, Health Plan determines that the
above compensation for this product/program is unsustainable, Provider agrees to
negotiate a new compensation rate for this product/program with Health Plan in
good faith. If Health Plan and Provider cannot agree to a new rate before this
product/program begins, Health Plan or Provider may immediately terminate this
product/program from this Agreement, in compliance with applicable laws.






